                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION


CHARLES C. GODEAUX                                           CIVIL ACTION NO. 18-0929

VERSUS                                                       JUDGE TERRY A. DOUGHTY

MIKE TUBBS, ET AL.                                           MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that, with the exception of his claim

against Warden Carl Patrick and Sheriff Mike Tubbs concerning the deprivation of incoming

mail, as well as his claim against Defendants Goodson, Pennington, Patrick, and Tubbs

concerning his lack of glasses, Plaintiff Charles C. Godeaux’s claims are DISMISSED. The

claims that Plaintiff lacks standing to pursue are dismissed WITHOUT PREJUDICE. The

remaining claims subject to dismissal are dismissed WITH PREJUDICE as frivolous and for

failing to state claims on which relief can be granted.

        IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction [Doc.

No. 3] and Motion for Appointment of Counsel [Doc. No. 6] are DENIED.

        MONROE, LOUISIANA, this 13th day of November, 2018.




                                                               TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE
